            Case 7:20-cv-02782-VB Document 23 Filed 10/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
SUSAN ALAIMO,                                                  :
                             Plaintiff,                        :
                                                               :   ORDER
v.                                                             :
                                                               :   20 CV 2782 (VB)
SAM’S EAST INC.,                                               :
                             Defendant.                        :
--------------------------------------------------------------x

     As discussed at a conference held today and attended by counsel for both parties, it is
HEREBY ORDERED:

           1. The deadline to complete fact discovery is extended to October 29, 2020. No
further extensions of this deadline will be granted.

             2. No later than November 30, 2020, defense counsel shall either (i) file a letter-
motion in accordance with Paragraph 2.B of Judge Briccetti’s Individual Practices to request a
pre-summary-judgment motion conference, or (ii) file a letter informing the Court that defendant
will not file a summary judgment motion. If the first option is selected, plaintiff shall have until
December 7, 2020, to file a response to defendant’s letter-motion. If the second option is
selected, defense counsel shall indicate in her letter whether the parties will conduct expert
discovery, and if yes, in consultation with plaintiff’s counsel, provide a proposed schedule for
the completion of expert discovery.

           3. The next conference in this case is scheduled for December 21, 2020, at 2:30 p.m.
Counsel shall attend by calling the following number and entering the access code when
requested:

         Number: (888) 363-4749 (toll-free) or (215) 446-3662

         Access Code: 1703567

Dated: October 15, 2020
       White Plains, NY
                                                     SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
